Exhibit 10.2

 

RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT

 

This RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT (the "Agreement"),
effective November 1, 2018, by and between AMERX Health Care Corporation, a
Florida corporation ("AMERX"), Procyon Corporation, a Colorado corporation
("Procyon") and James B. Anderson (the "Executive").

 

WHEREAS, Executive is employed by Procyon as its Chief Financial Officer; and

 

WHEREAS, AMERX has, prior to the date of this Agreement, employed the Executive
as its Vice President of Operations; and

 

WHEREAS, Procyon, the parent corporation of AMERX, has agreed to provide some of
the benefits to Executive under this Agreement; and

 

WHEREAS, Procyon and AMERX desire to continue to employ the Executive on a
full-time basis, and the Executive desires to be so employed by Procyon and
AMERX, pursuant to the terms of this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

ARTICLE I

EMPLOYMENT DUTIES AND BENEFITS

 

 

Section 1.1 Employment. Procyon and AMERX hereby employs the Executive in the
respective positions described on Schedule 1 hereto as an executive officer of
Procyon and AMERX, pursuant to the terms of this Agreement. The Executive
accepts such employment and agrees to perform the duties and responsibilities
assigned to him pursuant to this Agreement.

 

Section 1.2 Duties and Responsibilities. The Executive shall hold the positions
with Procyon and AMERX which are specified on Schedule I, which is attached
hereto and incorporated herein by reference. The Executive is employed pursuant
to the terms of this Agreement and agrees to devote full-time to the business of
Procyon and AMERX. The Executive shall perform the duties set forth on Schedule
1 while employed as an executive officer, and such further duties as may be
determined and assigned to him from time-to-time by the Chief Executive Officer
or the Board of Directors of Procyon.

 

Section 1.3 Working Facilities. The Executive shall be furnished with facilities
and services suitable to the position and adequate for the performance of the
Executive's duties under this Agreement. The Executive's duties shall be
rendered at AMERX's offices, or at such other place or places as the Executive
may designate with AMERX's approval, which shall not be unreasonably withheld.

 

Section 1.4 Vacations. The Executive shall be entitled each year to a reasonable
vacation of not less than four weeks in accordance with the established
practices of Procyon now or hereafter in effect for executive personnel, during
which time the Executive's compensation shall be paid in full. Should AMERX or
Procyon from time-to-time require the Executive to perform job duties during
vacation periods, the Executive shall be entitled to compensatory vacation time
at a mutually agreeable time.

 

Section 1.5 Expenses. The Executive is authorized to incur reasonable expenses
for promoting the domestic and international business of AMERX and Procyon in
all respects, including expenses for entertainment, travel and similar items.
AMERX or Procyon, as applicable, will reimburse the Executive for all such
expenses that are reasonably related to AMERX's or Procyon's business and
primarily for AMERX's and/or Procyon's benefit, upon the presentation by the
Executive, from time-to-time, of an itemized account of such expenditures. Such
expenses shall be reviewed and approved by Procyon's Chief Executive Officer.

 

Section 1.6 Benefit Plans. From the effective date of this Agreement, the
Executive shall be entitled to participate in all existing benefit plans
provided to Procyon's executive employees, including, to the extent now or
hereafter in effect, medical, health, dental, vision, disability, life insurance
and death benefit plans, in accordance with the terms of such plans.

 

ARTICLE II

COMPENSATION

 

 

Section 2.1 Base Salary. AMERX shall pay to the Executive a base salary of not
less than the amount specified on Schedule 1, subject to annual review and
raises in such base salary. The base salary may be changed by action of
Procyon's Board of Directors, and such changes shall thereafter be included in
the Executive's base salary as defined for purposes of this Agreement and
Procyon's bonus plan.

 

Section 2.2 Bonus and Bonus Plan Participation. The Executive shall be entitled
to receive certain incentive bonuses, as set forth, and pursuant to the
conditions set forth, in Schedule 1. The Executive shall also be entitled to
receive incentive bonuses in accordance with the provisions of the Procyon-wide
bonus plan as in effect from time to time.

 

-1-

--------------------------------------------------------------------------------

 

 

ARTICLE III

TERM OF EMPLOYMENT AND TERMINATION

 

 

Section 3.1 Term and Nature of Employment. This Agreement shall be for a term of
one year, commencing on its effective date, subject, however, to termination
during such period as provided in this Article and approval of the Board of
Directors of Procyon in its annual meeting. Nothing contained in this Agreement
shall be construed to constitute a promise of employment to the Executive for a
fixed term. Executive's employment under this Agreement is strictly "at will,"
and may be terminated by the Executive, AMERX or Procyon, upon thirty days
written notice, for any reason or no reason, with or without cause.

 

Section 3.2 Renewal of Term. Subject to Procyon's Board of Directors' approval,
Executive's employment shall be automatically extended for one additional year
at the end of each year of the term, or extended term, of this Agreement on the
same terms and conditions as contained in this Agreement, unless either AMERX,
Procyon or the Executive shall, prior to the expiration of the initial term or
of any renewal term, give written notice of the intention not to renew this
Agreement.

 

Section 3.3 Termination. In the event of termination of this Agreement by the
Executive, Procyon or AMERX for any reason, including termination by death or
disability of the Executive, Procyon and AMERX shall be obligated to compensate
the Executive for any accrued vacation time not taken and any earned but unpaid
base salary and any earned but unpaid bonuses up to the date of termination.

 

Section 3.4 Options. Any options granted to the Executive to purchase stock of
Procyon shall become fully vested on the date of the involuntary termination of
this Agreement. This provision shall serve as a contractual modification of any
option grants or agreements between the Executive and Procyon, whether such
grants or agreements shall pre-date or postdate this Agreement, and is hereby
incorporated by reference into each such option grant or agreement.

 

ARTICLE IV

GENERAL MATTERS

 

Section 4.1 Governing Law. This Agreement shall be governed by the laws of the
State of Florida and shall be construed in accordance therewith.

 

Section 4.2 No Waiver. No provision of this Agreement may be waived except by an
agreement in writing signed by the waiving party. A waiver of any term or
provision shall not be construed as a waiver of any other term or provision.

 

Section 4.3 Amendment. This Agreement may be amended, altered or revoked at any
time, in whole or in part, by filing with this Agreement a written instrument
setting forth such changes, signed by each of the parties.

 

Section 4.4 Benefit. This Agreement shall be binding upon the Executive, Procyon
and AMERX, and shall not be assignable by Procyon or AMERX without the
Executive's written consent.

 

Section 4.5 Construction. Throughout this Agreement the singular shall include
the plural, and the plural shall include the singular, and the masculine and
neuter shall include the feminine, wherever the context so requires.

 

Section 4.6 Text to Control. The headings of articles and sections are included
solely for convenience of reference. If any conflict between any heading and the
text of this Agreement exists, the text shall control.

 

Section 4.7 Severability. If any provision of this Agreement is declared by any
court of competent jurisdiction to be invalid for any reason, such invalidity
shall not affect the remaining provisions. On the contrary, such remaining
provisions shall be fully severable, and this Agreement shall be construed and
enforced as if such invalid provisions had not been included in the Agreement.

 

Section 4.8 Authority. The officer executing this Agreement on behalf of Procyon
and AMERX has been empowered and directed to do so by the Board of Directors of
Procyon.

 

Section 4.9 Effective Date. The effective date of this Agreement shall be
November 1, 2018.

 

-2-

--------------------------------------------------------------------------------

 

 

 

PROCYON CORPORATION

AMERX HEALTH CARE CORPORATION

 

 

 

 

 

 

 

By: /s/ Justice W. Anderson

By: /s/ Justice W. Anderson

 

Justice W. Anderson

Justice W. Anderson

 

Chief Executive Officer and

President, AMERX

 

President, Procyon.

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

By: /s/  Fred W. Suggs, Jr.

By: /s/ James B. Anderson

 

Fred W. Suggs, Jr.

James B. Anderson

 

Director, Member of the Procyon

Vice President of Operations, AMERX

 

Corporation Compensation Committee

Chief Financial Officer, Procyon

 

 

 

 

By: /s/ Joseph R. Treshler

Joseph R. Treshler

 

 

Director, Member of the Procyon

Corporation Compensation Committee

 

 

 

 

Effective Date: November 1, 2018

 

-3-

--------------------------------------------------------------------------------

 

 

FY 2019

PROCYON CORPORATION

AMERX-HEALTH CARE CORPORATION

RESTATED AND AMENDED EXECUTIVE EMPLOYMENT AGREEMENT

Schedule 1

Salary and Benefit Statement

Date: November 1, 2018

 

 

 

Executive:

James B. Anderson

 

Position:

Procyon Corporation: Chief Financial Officer

AMERX Health Care Corporation: Vice President of Operations

 

Reporting to:

Justice W. Anderson, President, AMERX Health Care

 

 

Procyon Corporation Board of Directors

 

Base Salary:

$150,000, annually

 

Benefits:

As outlined in this Executive Employment Agreement.

 

Term:

As described in Section 3.1 of the Executive Employment Agreement.

 

 

The terms of the AMERX Sales Incentive and Profit Bonus described below shall be
reviewed annually, and any amendment thereto to be made with the mutual
agreement of Procyon, AMERX and the Executive.

 

Duties and

 

 

Responsibilities:

Procyon Corporation - title: Chief Financial Officer

 

 

●

Oversee and Manage all financial record keeping, quarterly and annual financial
reporting, SEC filings, quarterly, annual audits and payroll.

       

AMERX Health Care Corporation - title: Vice President of Operations

     

●

Management, supervision and coordination of accounting staff, weekly/monthly
financial reporting and accuracy of un-audited reporting of financials. 

       

●

Support the Management, supervision and coordination of sourcing and
manufacturing of all AMERX products.

       

●

Management and supervision of daily operation of administrative support staff
and warehouse staff.

       

●

Oversight of IT operations, performance and proficiencies.

       

●

Direct and Oversee all FDA regulatory requirements, SOP, quality controls,
testing, filing and documentation of manufacturing processes.

 

 

AMERX Sales Incentive

Quarterly Sales Incentive -

Incentive pay to Executive will be based on meeting or exceeding AMERX fiscal
quarterly product sales goals for the current fiscal year, as set and approved
by the Procyon Board of Directors.

1% Incentive Bonus: If AMERX net sales for the fiscal quarter meets or exceeds
the budgeted quarterly goal, a 1% incentive bonus will be paid to Executive on
growth over the previous year's quarter's net sales.

The Sales Incentive Bonus will be paid by AMERX to the Executive 30 days
following the end of the applicable fiscal quarter.

 

 

Profit

Incentive:

The profit incentive, which includes profit from product sales, as well as
profit from other activities which may designated from time to time by the Board
of Directors, will be based on audited financial statements for the current
fiscal year.

 

Profit Bonus

 

for AMERX:

If AMERX profit is $250,000 or more, but less than $500,000 for the current
fiscal year, the Executive will receive a cash payment equal to 2.4% of the
total profit.

 

If AMERX profit is $500,000 or more, but less than $750,000 for the current
fiscal year, the Executive will receive a cash payment equal to 3% of the total
profit.

 

If AMERX profit is $750,000 or more, but less than $1,000,000 for the current
fiscal year, the Executive will receive a cash payment equal to 3.25% of the
total profit.

 

If AMERX profit is $1,000,000 or more for the current fiscal year, the Executive
will receive a cash payment equal to 3.45% of the total profit.

 

The Profit Incentive Bonus for AMERX will be paid by AMERX to Executive after
the close of the fiscal year end.

 

-4-

--------------------------------------------------------------------------------

 

 

  Approved:          

PROCYON CORPORATION

AMERX HEALTH CARE CORPORATION

 

 

 

       

By: /s/ Justice W. Anderson

By: /s/ Justice W. Anderson

 

Justice W. Anderson

Justice W. Anderson

 

Chief Executive Officer and

President, AMERX

 

President, Procyon.

 

 

 

EXECUTIVE:

 

 

 

 

By: /s/  Fred W. Suggs, Jr.

By:/s/ James B. Anderson

 

Fred W. Suggs, Jr.

James B. Anderson

 

Director, Member of the Procyon

Vice President of Operations, AMERX

 

Corporation Compensation Committee

Chief Financial Officer, Procyon

 

 

 

 

By: /s/ Joseph R. Treshler

Joseph R. Treshler

 

 

Director, Member of the Procyon

Corporation Compensation Committee

 

 

 

 

 

Effective Date: November 1, 2018

 

 

 

-5-